Case 2:21-cv-02273-BMC Document 8 Filed 06/11/21 Page 1 of 5 PagelD #: 75

AFFIDAVIT OF SERVICE

 

 

 

State of New York County of EASTERN DISTRICT OF NEW United States District Court
YORK
index Number: 21-CV-2273 ‘
intiff: i :
EMILY GILBERT DCS2021001169
VS.
Defendants:

STONY BROOK UNIVERSITY, ROBERT REEVES in his individual capacity, CARLA
CAGLIOTI in her individual and official capacity, and MAURIE MCINNIS, in her Official

Capacity

For:

ANEEBA REHMAN
PERVEZ & REHMAN, P.C.
68 SOUTH SERVICE ROAD

SUITE 100
MELVILLE, N¥ 11747

Received by Delta Court Service DCA#2094792-DCA on the 10th day of May, 2021 at 2:35 pm to be served on STONY BROOK
UNIVERSITY, 100 NICOLLS ROAD, STONY BROOK, NY 11794.

{, Thomas Steidel, being duly sworn, depose and say that on the 25th day of May, 2021 at 10:30 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT AND VERIFICATION TO DAVID
NIDA as ASSOCIATED COUNSEL for STONY BROOK UNIVERSITY, at the address of: 100 NICOLLS ROAD, ROOM 328, STONY
BROOK, NY 11769, and informed said person of the contents therein, in compliance with state statutes,

Description of Person Served: Age: 43, Sex: M, Race/Skin Color: WHITE, Height 5'9", Weight: 175, Hair: BROWN, Glasses: Y

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, In the

judicial circuit in which the pracess was served.
f ZL, Vdd
l Thomas Steidel x
State of New York, County SUES | le p88: Process Server
Subscribed and Sworn to before nie on the day of
MAY jv41__ by the affiant fio ''s personally Delta Court Service DCA#2094792-DCA
known 16 fev 87-67 148th Street

Gi p. { { Vb 2nd Floor
: aaa Jamaica, NY 11435
ARY PUBLIC (718) 739-3020

Our Job Serial Number: DCS-2021001169
Ref: 21-CV-2273

CHRISTOBEL R..ZALAK
OTARY PUBLIC, State of New York
No. 4672448
Qualified in Suffolk Co
Term Exnires May 21, o22

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2b

EET
Case 2:21-cv-02273-BMC Document 8 Filed 06/11/21 Page 2 of 5 PagelD #: 76

AFFIDAVIT OF SERVICE

State of New York County of EASTERN DISTRICT OF NEW United States District Court
YORK

Index Number: 21-CV-2273

nant UU
laintiff:

ati GILBERT DCS2021001170

VS.

Defendants:

STONY BROOK UNIVERSITY, ROBERT REEVES In his individual capacity, CARLA
CAGLIOTH in her individual and official capacity, and MAURIE MCINNIS, in her Official

Capacity

For:

ANEEBA REHMAN
PERVEZ & REHMAN, P.C.
68 SOUTH SERVICE ROAD
SUITE 100

MELVILLE, NY 11747

Received by Delta Court Service DCA#2094792-DCA on the 10th day of May, 2021 at 2:35 pm to be served on MAURIE MCINNIS, IN
HER OFFICIAL CAPACITY, 100 NICOLLS ROAD, STONY BROOK, NY 11794.

1, Thomas Steidel, being duly sworn, depose and say that on the 25th day of May, 2021 at 10:30 am, 1:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT AND VERIFICATION TO DAVID
NIDA, as ASSOCIATED COUNSEL for MAURIE MCINNIS,, at the address of. 100 NICOLLS ROAD, ROOM 328, STONY BROOK, NY
11794, and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 43, Sex: M, Race/Skin Color: WHITE, Height: 5'9", Weight: 175, Hair: BROWN, Glasses: Y

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the

judicial circuit it which tl 1 process was served.
y/, WiA bd
a. Aa Lt

Thomas Steiddl / “2 ~
State of New York, County DUE @ le, ss Process Server
Subscribed and Sworn to befére me on the . day of
pany. ose by the affiant Who is personally Delta Court Service DCA#2094792-DCA
ngwvn tO me. 87-67 148th Streat
Z£ 2nd Floor
fm. t Jamaica, NY 11435
NOTAR U (718) 739-3020
Our Joab Serial Number: DCS-2021001170
Ref: 21-CV-2273
CHAISTOBEL R..ZALAK
NOTARY PUBLIC, State of New York
No. 4672448

Qualified in Suffelk Cou
Tarr Fxnires Mav 31, oy 2

Copyright © 1992-2021 Database Services, Inc. « Process Server's Toolbox V8.2b

UTTAR E000
Case 2:21-cv-02273-BMC Document 8 Filed 06/11/21 Page 3 of 5 PagelD #: 77

 

State of New York County:of EASTERN DISTRICT OF NEW United States District Court
YORK

index Number: 21-CV-2273 Taz vanva cite @ teen

Plaintiff: SUER Ta GE

EMILY GILBERT BCS2021001171

vs.

Defendants: -
STONY BROOK UNIVERSITY, ROBERT: REEVES In-hls individual capacliy, CARLA
CAGLIOTI In her individual and official capacity, and MAURIE MCINNIS,.in her official
Capacity

For:

ANEEBA REHMAN
PERVEZ & REHMAN, P.C.
68 SOUTH SERVICE ROAD
SUITE 100

MELVILLE, NY 17747

Recéived by Délta Court Séivice DCA#2004722-DCA on the 10th day of May, 2021 at 2:35 pm to be served on ROBERT REEVES IN HIS:

INDEVIOUAL AND OFFICIAL CAPACITY, 39 TUCKAHOE ROAD, SOUTHAMPTON; NY 11968.
|, JOHN NUGENT, being-duly swor, depose and say.that onthe 27th day of May, 2021-at 12:30 pm, it:

MILITARY STATUS; | asked the recipient, Carla Cagiioti, whether the defendant, Robert Reeves, was in the active mifitary service or 4
dependent of anyone in the active military service of the United States or of the State of New York in any capacity. atid recelved.a negative
reply. The saurce of my information and the.grounds of my belief is the conversation above narrated. Upon information and belief | aver i
that the defendarit fs not in tha military service or a dependent of anyone in the Inilltary service of New York State or of the United States
as that fermi ja defined in eltier the State or Federal statutes.

Dascription of Parson Served: Agé:60, Sei: F, Race/Skin Colr: WHITE, Haighit: 610", Weight: 186, Hair: GREY, Glasses: Y

| certify that | am over the age-of 18, have no interest in the above action, :and:am a Certified Process Server, in good standing, in the
judicial circuit in which the process was seived.

 
      
   
 
  
  
 
  

State of New. York, County of __,
ubséribed anid Sworn t6 before me on the . (St day:
vent, 202 1 by the affiant who is personally Delta Court Service DCANZ004792-DCA
87-67 448th Street:
A 2nd Floor.
Ee. Jamaica, NY 11425
NOTARY BRITTANY A, GENCINO (748) 7393026
Notan/Public, State of New York
No. EA Cee 7 ty sp yop Serial Number: DCS-2021001171
Qualified in Sui oun Ref: 21-CV-2273
Commission Expires July 18, LD

Copyright © 1992-2021 Database Sarviess, Inc, - Process.Gerver’s Toolbox VB:2b

UUM Wa {TNH

 

1a heheh ayn mina acnn AA Soy kbar pot tr hah mein Se RE aterm
Case 2:21-cv-02273-BMC Document 8 Filed 06/11/21 Page 4 of 5 PagelD #: 78

2021001171

AFFIDAVIT OF MAILING
DELTA COURT SERVICE
87-67 148™ STREET
JAMAICA, NY 11435
DCA LICENSE# 2084432
UNITED STATES DISTRICT COURT INDEX # 21-CV-2273

EASTERN DISTRICT OF NEW YORK

EMILY GILBERT

- PLAINTIFF
VS.

STONY BROOK UNIVERSITY, ROBERT REEVES in his individual capacity, CARLA CAGLIOTI in her
individual and official capacity, and MAURIE MCINNIS, in her official Capacity

- DEFENDANT

 

STATE OF NEW YORK, COUNTY OF QUEENS

KATHLEEN RAWNER, BEING DULY SWORN, DEPOSES AND SAYS THAT DEPONENT IS NOT A
PARTY TO THIS ACTION, IS OVER 18 YEARS OF AGE AND RESIDES IN THE STATE OF NEW YORK.

FIRST CLASS MAILING:ON 5/28/2021 DEPONENT ENCLOSED A COPY OF THE SUMMONS IN A CIVIL
ACTION, COMPLAINT AND VERIFICATION IN A FIRST CLASS POSTPAID SEALED WRAPPER
MARKED “PERSONAL AND CONFIDENTIAL”, NOT INDICATING ON THE OUTSIDE THEREOF, BY
RETURN ADDRESS OR OTHERWISE, THAT THE COMMUNICATION IS FROM AN ATTORNEY OR
CONCERNS AN ACTION AGAINST THE PERSON TO BE SERVED, PROPERLY ADDRESSED TO
"ROBERT REEVES, 39 TUCKAHOE ROAD, SOUHAMPTON, NEW YORK 11968.”

 

 

SWORN TO BEFORE \" ON
S~ 282-gQor
IL. theo, Loumor
C= Ya Ka ~ KATHLEEN RAWNER

VICTOR RAWNER
NOTARY PUBLIC-STATE OF NEW YORK
No. 01RA6399727
Qualified in Nassau County
My Commission Expires 10-28-2023
Case 2:21-cv-02273-BMC Document 8 Filed 06/11/21 Page 5 of 5 PagelD #: 79

-

 

rw,

 

State of New York County of EASTERN DISTRICT OF NEW United States District Couii
YORK
~ Index Number: 21-CV-2273 ; TE
Piaintift J LL
vs.
Defendants:

STONY BROOK UNIVERSITY, ROBERT REEVES in ‘his individual capacity, CARLA
CAGLIOT! In her individuat and official capacity, and MAURIE MCINNES, inher: official
Gapacity

For:

ANEEBA REHMAN :
PERVEZ & REHMAN, P.C.
88 SOUTH SERVICE ROAD
SUITE 100

MELVILLE, NY 11747

Received by Delta Court Service DCA#2094792-DCA on the 10th day-of May, 2021 at 2:35 pm to be'setved on CARLA CAGLIOTI IN :
HER INDIVIDUAL AND OFFICIAL CAPACITY, 39 TUCKAHOE ROAD, SOUTHANIPTON, NY 11068. :

(, JOHN NUGENT, being duly sworm, depose and say that on the 27th day of May, 2027 at 12:30 pm, I:
INDIVIDUALLY/PERSONALLY served by delivering 6. true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT AND VERIFICATION

to: CARLA GAGLIOTI IN HER INDIVIDUAL. AND OFFICIAL CAPACITY at the address of: 39 TUCKAHOE ROAD, SOUTHAMPTON, NY
11966, and Informed said parson of the contents therein, in compliance with state statutes. Recipient was identified by self-admission.

Militéry Status: Based upon Inquiry of party served, Défendant is not inthe military service of the: United States af America.

{ cartiiy that | am over the age of 18, have no Interestin the above actlon,:and am a Certified Process Server, ir good standing, in the
judicial circult in. which the process was served.

 

   
 

State of New York, County of .CVUeATt TO +P 88!
Subacrited and Sworn to before me on the t é

      
  
    

87-67 148th Street
and Fioer

we iit Jamaica, NY 11435
(748) 739-3020

BRITTANY A. GENOINO Our dob Serial Number:
jotary Public, State of New York ur Joo Serial Number: DCS-2021001172
Ney O1GESzASTS4 Refi 21-CV-2278

Qualified in Su ounty
Commission Expires July 18, 023

 

STEIN bane tren scree cue,

Ss ach ETN ihe ee

 

 
